Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In ¶ [0030], “display 146” is not in drawings Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In ¶ [0048], line 1 should read “312, [[214]] 314”. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, part (i) should read “[[filtering]] filter the training data”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data processing module” in claim 1, ¶ 2; and claim 2, line 1
“feature selection module” in claim 1, ¶ 3; claim 3; and claim 5, line 1
“behavior recognition module” in claim 1, ¶ 4
“parameter modules” in claim 1, ¶ 5; and claim 7, ¶ 1
“first parameter module” in claim 7, ¶ 3
“second parameter module” in claim 7, ¶ 5
“driver assistance module” in claim 1, ¶ 7; and claim 9, line 3
 “intention recognition label module” in claim 6, line 1
“unlearning module” in claim 9, lines 1 and 8; and claim 10, line 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “feature selection module” and “intention recognition label module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. Regarding the feature selection module, ¶ [0044-
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach” (August 2017) to Motamedidehkordi et al., hereinafter Motamedidehkordi, in view of “Time-to-Lane-Change Prediction with Deep Learning” (2017) to Dang et al., hereinafter Dang.
Regarding claim 1, Motamedidehkordi teaches: An artificial intelligence system comprising: a data processing module configured to (Abstract)
(i) receive training data associated with a plurality of features, (P. 269, Col. 2, § III. Dataset)
(ii) based on the training data of the plurality of features, determine candidate features (P. 270, §IV-B: “feature selection before performing the machine learning algorithms reduces overfitting, improves accuracy and speeds up the training”)
(iii) index and rank the candidate features; (P. 270, Table 1 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”)
a feature selection module configured to (i) select a predetermined number of the candidate features having higher priority than the other ones of the candidate features, and (P. 270, col. 2, ¶  2: “considering a reduced number of features (50th percentile)” – a reduced number is a predetermined number.)
(ii) filtering the training data corresponding to the selected features to provide filtered data; (P. 270, col. 2, ¶ 2 filters the whole training dataset, some of which corresponds to the selected features, to provide filtered data)
a behavior recognition module configured to determine a behavior of a remote vehicle; (Behavior of a remote vehicle includes speed relative to earth denoted by “v” on p. 270, col 1 end, parameter list) 
one or more parameter modules configured to determine one or more parameters of the remote vehicle relative to the host vehicle based on the determined behavior; (At training Motamedidehkordi’s system receives the longitudinal speeds of at least the ego and remote vehicles (P. 270, col. 1 end) and the labeled lane change events (P. 270, col. 1, ¶ 1: “The next step was to identify the lane changing events and label them based on our features.”) Motamedidehkordi’s also discloses a relative speed parameters of the front and rear vehicles in Table 1,                         
                            
                                
                                    v
                                
                                
                                    e
                                    g
                                    a
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    P
                                
                            
                            
                                
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    e
                                    g
                                    a
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    F
                                
                            
                            
                                
                                    t
                                
                            
                        
                    .)
receive the one or more parameters and predict one or more values of the one or more parameters; and (Motamedidehkordi’s system receives relative speed and lane and predicts a value for the lane/lane change event - P. 271, col. 2, ¶ 1: “the hold-out partition is used as test data”)
However Motamedidehkordi does not explicitly teach: [a data processing module] at a host vehicle; [determine candidate features] using a synchronous sliding window, and; a long short term memory implementing a neural network and configured to [receive the one or more parameters and predict one or more values of the one or more parameters]; and a driver assistance module configured to assist in operation of the host vehicle based on the predicted values.
	But Dang teaches: [a data processing module] at a host vehicle (P. 4, col 1, §V-A: “In total, we have trained our models on about 360, 000 samples recorded from 26 drivers, and validated them on 110,000 samples from 8 drivers.”)
	[determine candidate features] using a synchronous sliding window, and; (P. 2, col. 2, § III, ¶ 2: “Given the current time t0, the data from the last k time steps until t0”)
a long short term memory implementing a neural network and configured to [receive the one or more parameters and predict one or more values of the one or more parameters]; (P. 4, col. 2, last ¶ before § D: “In our model, we exploit an LSTM layer for capturing the dependency of long time steps, which is followed by two dense layers and an output layer (Fig. 4).” There are 9 input signals (P3, C1, 
a driver assistance module configured to assist in operation of the host vehicle based on the predicted values. (P. 5, col. 2, § 2. Evaluation Scores, ¶ 2: “We evaluated two networks with same architecture (except the output layer) for predicting lane changes and time to lane change.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Dang’s system into Motamedidehkordi’s system by implementing the system in the host vehicle; and by substituting the random forest with a LSTM neural network to input the data from Motamedidehkordi’s system into Dang’s LSTM. A motivation for the combination is that Dang’s LSTM “provides slightly better results than a comparable classification-based approach” (Dang, Abstract).

Regarding claim 3, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, wherein the feature selection module is configured to select the predetermined number of the candidate features according to a random forest algorithm. (Motamedidehkordi p. 270, col. 1, §IV-B: “Different methods such as recursive feature elimination, feature importance ranking and univariate selection are available to perform feature selection. In this research, the latter is deployed with Random Forests” and Table 1 title: “Features ranked based on their importance with random forests feature selection”)


Regarding claim 6, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, further comprising an intention recognition label module configured to label the selected features or the behavior of the remote vehicle. (Motamedidehkordi teaches labeling the feature of vehicle class on P. 270, col. 1 top: “Vehicle Class ID”.)

Regarding claim 7, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, wherein: the one or more parameter modules comprise a first parameter module configured to determine lateral deviation of the remote vehicle and a second parameter module configured to determine longitudinal speed and acceleration of the remote vehicle; and the one or more parameters include the lateral deviation, the longitudinal speed and the acceleration of the remote vehicle. (Motamedidehkordi on p. 269-70: “For each vehicle, the available data which were considered are… Local X, Local Y, Mean Speed, Mean Acceleration” These are the parameters, and Local X and Local Y may be lateral deviation of the remote vehicle.)

Regarding claim 8, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data. (Dang teaches LSTM outputs a parameter values of left, right, or no maneuver based on sensor data input. Dang teaches on p. 4, col. 2, last ¶ before § D: “In our model, we exploit an LSTM layer for capturing the dependency of long time steps, which is followed by two dense layers and an output layer (Fig. 4).” There are 9 input signals (P3, C1, §IV-A, ¶2) sampled from the driver, ego vehicle, and environment used to predict left, right and no lane change maneuvers within the next m seconds (P2, C2, §III, ¶2))

Regarding claim 9, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, further comprising an unlearning module configured to (i) perform an unlearning method based on accuracy levels of actions performed as a result of courses of actions selected by the driver assistance module, and (ii) based on the accuracy levels, select a set of weights to adjust operation of the long short term memory, wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on the selected set of weights provided by the unlearning module. (In Dang p. 5, col. 1, Examiner interprets retraining the network as performing an unlearning method and selecting new weights based on accuracy levels: “Initialization: Using the weights of pre-trained network as initialization for new network and retrain the whole network on the new dataset (also known as fine-tuning). In this work, we use the second strategy for fine-tuning the pre-trained networks on data from a specific driver. In the case of lane-change prediction, the network does not have to deal with a different problem but rather a different source of data. The LSTM layer is also fine-tuned so that it could adapt to behaviors of new drivers”)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Dang’s system into the combination of Motamedidehkordi and Dang’s system by retraining the LSTM neural network with a motivation of fine-tuning/personalizing it for a particular driver (Dang P. 5, col. 1, and Abstract: “We also show that it is possible to individualize the network by fine-tuning it to a particular driver’s behavior. The fine-tuning results in an improvement of F1-Score while observing about 20 minutes of driving data from that driver.”).

Regarding claim 11, Motamedidehkordi teaches: A method of operating an artificial intelligence system, the method comprising: (Abstract)
receiving training data associated with a plurality of features; (P. 269, Col. 2, § III. Dataset)
based on the training data of the plurality of features, determining candidate features; (P. 270, §IV-B: “feature selection before performing the machine learning algorithms reduces overfitting, improves accuracy and speeds up the training”)
indexing and ranking the candidate features; (P. 270, Table 1 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”)
selecting a predetermined number of the candidate features having higher priority than the other ones of the candidate features; (P. 270, col. 2, ¶  2: “considering a reduced number of features (50th percentile)” – a reduced number is a predetermined number.)
filtering the training data corresponding to the selected features to provide filtered data; (P. 270, col. 2, ¶ 2 filters the whole training dataset, some of which corresponds to the selected features, to provide filtered data)
determining a behavior of a remote vehicle based on the filtered data; (Behavior of a remote vehicle includes speed relative to earth denoted by “v” on p. 270, col 1 end, parameter list)
determining one or more parameters of the remote vehicle relative to the host vehicle based on the determined behavior; (At training Motamedidehkordi’s system receives the longitudinal speeds of at least the ego and remote vehicles (P. 270, col. 1 end) and the labeled lane change events (P. 270, col. 1, ¶ 1: “The next step was to identify the lane changing events and label them based on our features.”) Motamedidehkordi’s also discloses a relative speed parameters of the front and rear vehicles in Table 1,                         
                            
                                
                                    v
                                
                                
                                    e
                                    g
                                    a
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    P
                                
                            
                            
                                
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    e
                                    g
                                    a
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    v
                                
                                
                                    F
                                
                            
                            
                                
                                    t
                                
                            
                        
                    .)
receiving the one or more parameters… and predicting one or more values of the one or more parameters; (Motamedidehkordi’s system receives relative speed and lane and predicts a value for the lane/lane change event - P. 271, col. 2, ¶ 1: “the hold-out partition is used as test data”)
However Motamedidehkordi does not explicitly teach: [receiving] at a host vehicle; [determining candidate features] using a synchronous sliding window; implementing a neural network via a long short term memory; [receiving the one or more parameters] at the neural network; and assisting in operation of the host vehicle based on the predicted values.
	But Dang teaches: [receiving] at a host vehicle; (P. 4, col 1, §V-A: “In total, we have trained our models on about 360, 000 samples recorded from 26 drivers, and validated them on 110,000 samples from 8 drivers.”)
[determining candidate features] using a synchronous sliding window; (P. 2, col. 2, § III, ¶ 2: “Given the current time t0, the data from the last k time steps until t0”)
implementing a neural network via a long short term memory; [receiving the one or more parameters] at the neural network; (P. 4, col. 2, last ¶ before § D: “In our model, we exploit an LSTM layer for capturing the dependency of long time steps, which is followed by two dense layers and an output layer (Fig. 4).” There are 9 input signals (P3, C1, §IV-A, ¶2) sampled from the driver, ego vehicle, and environment used to predict left, right and no lane change maneuvers within the next m seconds (P2, C2, §III, ¶2). Dang’s system may receive the parameters from Motamedidehkordi’s system (relative velocity and lane)).
and assisting in operation of the host vehicle based on the predicted values. (P. 5, col. 2, § 2. Evaluation Scores, ¶ 2: “We evaluated two networks with same architecture (except the output layer) for predicting lane changes and time to lane change.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Dang’s system into Motamedidehkordi’s system by implementing the system in the host vehicle; and by substituting the random forest with a LSTM neural network to input the data from Motamedidehkordi’s system into Dang’s LSTM. A motivation for the combination is that Dang’s LSTM “provides slightly better results than a comparable classification-based approach” (Dang, Abstract).

Regarding claim 13, Motamedidehkordi in view of Dang teaches: The method stem of claim 11, further comprising selecting the predetermined number of the candidate features according to a random forest algorithm. (Motamedidehkordi p. 270, col. 1, §IV-B: “Different methods such as recursive feature elimination, feature importance ranking and univariate selection are available to perform feature selection. In this research, the latter is deployed with Random Forests” and Table 1 title: “Features ranked based on their importance with random forests feature selection”)

Regarding claim 16, Motamedidehkordi in view of Dang teaches: The method of claim 11, further comprising labeling the selected features or the behavior of the remote vehicle. (Motamedidehkordi teaches labeling the feature of vehicle class on P. 270, col. 1 top: “Vehicle Class ID”.)

Regarding claim 17, Motamedidehkordi in view of Dang teaches: The method of claim 11, further comprising: determining lateral deviation of the remote vehicle; and determining longitudinal speed and acceleration of the remote vehicle, wherein the one or more parameters include the lateral deviation, the longitudinal speed and the acceleration of the remote vehicle. (Motamedidehkordi on p. 269-70: “For each vehicle, the available data which were considered are… Local X, Local Y, Mean Speed, Mean Acceleration” These are the parameters, and Local X and Local Y may be lateral deviation of the remote vehicle.)

Regarding claim 18, Motamedidehkordi in view of Dang teaches: The method of claim 11, comprising predicting the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data. (Dang teaches LSTM outputs a parameter values of left, right, or no maneuver based on sensor data input. Dang teaches on p. 4, col. 2, last ¶ before § D: “In our model, we exploit an LSTM layer for capturing the dependency of long time steps, which is followed by two dense layers and an output layer (Fig. 4).” There are 9 input 

Regarding claim 19, Motamedidehkordi in view of Dang teaches: The method of claim 11, further comprising: performing an unlearning method based on accuracy levels of actions performed as a result of courses of actions selected by the driver assistance module; based on the accuracy levels, selecting a set of weights to adjust operation of the long short term memory; and predicting the one or more values of the one or more parameters based on the selected set of weights provided by the unlearning module. (In Dang p. 5, col. 1, Examiner interprets retraining the network as performing an unlearning method and selecting new weights based on accuracy levels: “Initialization: Using the weights of pre-trained network as initialization for new network and retrain the whole network on the new dataset (also known as fine-tuning). In this work, we use the second strategy for fine-tuning the pre-trained networks on data from a specific driver. In the case of lane-change prediction, the network does not have to deal with a different problem but rather a different source of data. The LSTM layer is also fine-tuned so that it could adapt to behaviors of new drivers”)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Dang’s system into the combination of Motamedidehkordi and Dang’s system by retraining the LSTM neural network with a motivation of fine-tuning/personalizing it for a particular driver (Dang P. 5, col. 1, and Abstract: “We also show that it is possible to individualize the network by fine-tuning it to a particular driver’s behavior. The fine-tuning results in an improvement of F1-Score while observing about 20 minutes of driving data from that driver.”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedidehkordi in view of Dang, and further in view of “Feature Selection Based on Mutual Information: Criteria of Max-Dependency, Max-Relevance, and Min-Redundancy” (2005) to Peng et al., hereinafter Peng.

Regarding claim 2, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, wherein the data processing module is configured to sort the candidate features to provide (Motamedidehkordi p. 270 § IV-B: “In order to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set, a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set.”)
However, Motamedidehkordi in view of Dang does not explicitly teach: a mutual information index. But Peng teaches: a mutual information index. (Peng p. 1226, col. 2, ¶ 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Peng’s system into the combination of Motamedidehkordi and Dang’s system by sort candidate features according to mutual information with a motivation of minimizing classification error (Peng p. 1226, col. 1, ¶ 1).

Regarding claim 12, Motamedidehkordi in view of Dang teaches: The method of claim 11, further comprising sorting the candidate features using a (Motamedidehkordi p. 270 § IV-B: “In order to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set, a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set.”)
However, Motamedidehkordi in view of Dang does not explicitly teach: mutual information index. But Peng teaches: a mutual information index. (Peng p. 1226, col. 2, ¶ 1)
.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedidehkordi in view of Dang, and further in view of “Feature Selection for Intrusion Detection Using Random Forest” to Hasan et al., hereinafter Hasan.
Regarding claim 4, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 3, 
However, Motamedidehkordi in view of Dang does not explicitly teach: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. 
But Hassan teaches: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. (Hassan teaches a random forest having 100 trees and 41 features on p. 137)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Motamedidehkordi and Dang’s system by using a very large number of trees with a motivation to stabilize the OOB error (P. 133, § 3.1, ¶ 3).

Regarding claim 14, Motamedidehkordi in view of Dang teaches: The method of claim 13, 
However, Motamedidehkordi in view of Dang does not explicitly teach: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features.
wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. (Hassan teaches a random forest having 500 trees on p. 133, § 3.1, ¶ 3, which is greater than the 37 candidate features taught by Motamedidehkordi)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Motamedidehkordi and Dang’s system by using a very large number of trees with a motivation to stabilize the OOB error (P. 133, § 3.1, ¶ 3).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedidehkordi in view of Dang, and further in view of “Sensor Fusion Using Dempster-Shafer Theory” (2002) to Wu et al., hereinafter Wu. 
Regarding claim 5, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 1, 
However, Motamedidehkordi in view of Dang does not explicitly teach: wherein the feature selection module is configured to filter the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm.
But Wu teaches: wherein the feature selection module is configured to filter the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm. (Wu teaches that Dempster Shafer evidence theory allows a fusion of sensors to determine the most relevant sensors/data for a given context. P. 2, col. 2, § 2.2, ¶ 2: “Each sensor, sensor Si for example, will contribute its observation by assigning its beliefs over Θ.”)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Motamedidehkordi and Dang’s system by implementing a DS filter for selecting relevant sensors/data for a given context, with a motivation to 

Regarding claim 15, Motamedidehkordi in view of Dang teaches: The method of claim 11, 
However, Motamedidehkordi in view of Dang does not explicitly teach: comprising filtering the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm.
But Wu teaches: comprising filtering the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm. (Wu teaches that Dempster Shafer evidence theory allows a fusion of sensors to determine the most relevant sensors/data for a given context. P. 2, col. 2, § 2.2, ¶ 2: “Each sensor, sensor Si for example, will contribute its observation by assigning its beliefs over Θ.”)
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Motamedidehkordi and Dang’s system by implementing a DS filter for selecting relevant sensors/data for a given context, with a motivation to design and deploy sensors that can sense all the clues and content and map them into the context representation (P. 1, col. 1, §1, ¶1).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedidehkordi in view of Dang, and further in view of U.S. Patent 8,463,591 B1 (“Efficient Polynomial Mapping Of Data For Use With Linear Support Vector Machines”) to Chang et al., hereinafter Chang.
Regarding claim 10, Motamedidehkordi in view of Dang teaches: The artificial intelligence system of claim 9,  
 wherein: the unlearning module selects the set of weights using a hash function and a hash table; and the hash table identifies memory addresses of sets of weights including addresses of the set of weights.
But Chang teaches: wherein: the unlearning module selects the set of weights using a hash function and a hash table; and the hash table identifies memory addresses of sets of weights including addresses of the set of weights. (C. 4, L. 45-52: “M is the hash table that stores indexes into the weight vector for combinations of elements into the feature vector x. To access the index into the weight vector stored in M for a given combination (a, b), the method generates a hash code from a and b, and retrieves the index into the weight vector stored at the index given by the hash code”. Examiner interprets the indexes as memory addresses.)
	Therefore, it would have been obvious to one skilled in the art to have incorporated the teachings of Chang’s system into the combination of Motamedidehkordi and Dang’s system by storing weights in a hash table with a motivation to reduce size of a vector in memory (Chang condenses a feature vector in C. 1, L. 41-44, but Chang also teaches a weight vector in C. 1, L. 66)

Regarding claim 20, Motamedidehkordi in view of Dang teaches: The method of claim 19, 
However, Motamedidehkordi in view of Dang does not explicitly teach: further comprising selecting the set of weights using a hash function and a hash table, wherein the hash table identifies memory addresses of sets of weights including an addresses of the set of weights.
	But Chang teaches: further comprising selecting the set of weights using a hash function and a hash table, wherein the hash table identifies memory addresses of sets of weights including an addresses of the set of weights.(C. 4, L. 45-52: “M is the hash table that stores indexes into the weight vector for combinations of elements into the feature vector x. To access the index into the weight vector stored in M for a given combination (a, b), the method generates a hash code from a and 
	Therefore, it would have been obvious to one skilled in the art to have incorporated the teachings of Chang’s system into the combination of Motamedidehkordi and Dang’s system by storing weights in a hash table with a motivation to reduce size of a vector in memory (Chang condenses a feature vector in C. 1, L. 41-44, but Chang also teaches a weight vector in C. 1, L. 66)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“A Lane Change Detection Approach using Feature Ranking with Maximized Predictive Power” (2014) to Schlechtriemen et al. teaches feature ranking for lane change detection.
“Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network” (2017) to Kim et al. teaches an efficient vehicle trajectory prediction framework based on recurrent neural networks, specifically long short term memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHER H. JABLON/               Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/               Primary Examiner, Art Unit 2122